MITCHELL, J.
The defendant Mary Jane Crawford was the owner of 80 acres of land, which she occupied, and still occupies, as a homestead. In 1891 she purchased from the plaintiffs a quantity of lumber for the purpose of erecting, and which was actually used in erecting, a dwelling house on the premises. For the purchase price of the lumber she executed to the plaintiffs two promissory notes. One of these notes the plaintiffs discounted at a bank, guarantying .payment. When this note matured, it was renewed by defendant giving a new note, indorsed by the plaintiffs, and payable to the bank. This note was renewed from time to time by other notes of like tenor. The defendant having failed to pay the last renewal note, the plaintiffs, as indorsers, were compelled to. pay it; the bank transferring it to them. On this note and the other note retained by the plaintiffs they brought an ordinary action for the recovery of money, and obtained judgment against the defendant, on which they caused execution to be issued, and the land already referred to to be levied on and sold, they themselves being the purchasers at the execution sale. The time of redemption having expired, and no redemption having been made, the plaintiffs brought this action to recover possession of the premises.
*3691. Article 1, § 12, of the constitution, as originally adopted, provided that
“A reasonable amount of property shall be exempt from seizure or safe for the payment of any debt or liability; the amount of such exemption shall be determined by law.”
This was not self-executing, but contemplated and required legislative action to carry it into effect. Kelly v. Dill, 23 Minn. 435. The legislature did carry it into effect by passing a law determining the amount of the exemption.
In 1888 this section of the constitution was amended by adding thereto:
“Provided however that all property so exempted shall be liable to seizure and sale for any debts incurred to any person for work done or materials furnished in the construction, repair or improvement of the same; and provided further that such liability to seizure and sale shall also extend to all real property for any debt incurred to any laborer or servant for labor or service performed.”
These provisos are clearly self-executing. Willis v. Mabon, 48 Minn. 140, 50 N. W. 1110. They require no legislation to carry them into effect. Their direct effect is to make property, which is exempt from seizure and sale for other debts, liable to seizure and sale for debts of the kinds enumerated, to the same extent, and in the same way, as if no exemption law existed.
The contention of defendants’ counsel, if we correctly understood him, is that this constitutional amendment makes debts of the specified classes liens on the otherwise exempt property, and that the only remedy which the legislature has provided is to enforce the lien under the provisions of the mechanic’s lien law. But the constitution furnishes no basis for any such claim. It does not make the specified debts a lien on the property, but merely provides that the otherwise exempt property shall be subject to seizure and sale for such debts. They may be a lien under some statute, but, so far as the constitution is concerned, debts of the enumerated classes only become liens on a homestead when reduced to judgment and docketed; and then they become liens on the homestead, the same as on any other real estate of the debtor.
*370Neither by the constitution nor by any statute is the creditor restricted to any particular form of remedy for the collection of his debt out of the homestead or other exempt property. The constitution leaves him to seize and sell it as he might any other property under the general statutes of the state, which would be by obtaining and docketing an ordinary money judgment, and then selling the property on execution. This is the common practice in this state, and, so far as we have examined, of every other state having similar constitutional or statutory provisions. Waples, Homest. 333, et seq., and cases cited; Smith v. High, 85 N. C. 93; Greeno v. Barnard, 18 Kan. 518; Hurd v. Hixon, 27 Kan. 722.
2. There is nothing in the taking, renewing or discounting defendants’ notes for the price of the lumber which at all affects the case. There is no finding of the court, or any claim made, that any of these notes were taken in absolute payment of the debt. Through all the mutations of the evidences of it, the debt remained the same.
Neither is the fact that some of the renewal notes were, at the direction or with the consent of the plaintiffs, made payable to the bank, at all material. The liability of this property to seizure and sale for this debt existed in favor of plaintiffs’ assignees as well as in favor of themselves. Waples, Homest. 346, et seq.; Langevin v. Bloom, 69 Minn. 22, 71 N. W. 697. The principle involved is the same whether the debt is a lien on specific property, or whether, as in this case, the property is subject to seizure and sale for the debt.
What counsel says as to the extension of time by the acceptance of renewal notes is based upon the erroneous assumption that plaintiffs’ remedy was by enforcement of a lien under the mechanic’s lien law, and hence need not be further considered.
The judgment is reversed, and the cause remanded, with directions to the court below to amend its conclusions of law in accordance with this opinion, and, upon the facts found, to order judgment for the -plaintiffs, as prayed for in the complaint.